Citation Nr: 0610704	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-25 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1968.  He served in Vietnam from July 1967 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
nervous condition, including PTSD, in June 1994.  The veteran 
was notified of that decision and failed to perfect an appeal 
of the decision.

2.  The evidence submitted subsequent to the June 1994 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is also material because it relates to unestablished facts 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran has PTSD as the result of verified in-service 
stressors.




CONCLUSIONS OF LAW

1.  The June 1994 rating decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has been received, and the claim is 
reopened.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 20.1103 (1993); 38 C.F.R. § 3.156 
(2005).

2.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers that is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.



The evidence shows that the veteran was hospitalized at the 
VA medical center (MC) in January 1994 with a diagnosis of 
adjustment reaction, to rule out PTSD.  He claimed 
entitlement to service connection for PTSD in January 1994, 
but failed to provide the information regarding his claimed 
stressors when asked by the RO.  

In a June 1994 rating decision the RO denied entitlement to 
service connection for a nervous condition, including PTSD, 
due to the absence of a verifiable stressor.  The veteran 
submitted a notice of disagreement with the decision in July 
1994, and the RO issued a statement of the case in January 
1995.  The veteran failed, however, to submit a substantive 
appeal within one year of the June 1994 notice of decision.  
For that reason the June 1994 decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence received following the June 1994 decision 
includes multiple statements and hearing testimony of the 
veteran in which he described his in-service stressors; VA 
treatment records and the report of a July 2002 VA 
examination establishing a diagnosis of PTSD that is related 
to his service in Vietnam; and records from the National 
Archives regarding the events that occurred at Nha Trang 
while he was stationed there.  This evidence is new, in that 
the evidence of record in June 1994 did not include any 
information regarding the claimed in-service stressors, or a 
confirmed diagnosis of PTSD.  The evidence is also material 
because it relates to unestablished facts necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  The Board finds, therefore, that 
new and material evidence has been received, and the claim of 
entitlement to service connection for PTSD is reopened.
Service Connection for PTSD

After a finding that new and material evidence has been 
received, the Board may proceed with a decision on the merits 
only if such action is not prejudicial to the veteran.  
Bernard v Brown, 4 Vet. App. 384, 392 (1993).  Because the 
Board's disposition of the appeal is fully favorable to the 
veteran, the Board further finds that it may consider the 
substantive merits of the claim for service connection 
without prejudice to him.
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

VA treatment records indicate that the veteran's psychiatric 
symptoms have been diagnosed as PTSD, and the July 2002 VA 
psychiatric examination resulted in a diagnosis of PTSD.  The 
examiner in July 2002 also found that the PTSD was related to 
the veteran's experiences during the Vietnam War, including 
seeing other servicemembers killed or wounded.  The veteran's 
personnel records indicate that while in Vietnam his military 
occupational specialty was aircraft radio repairman and that 
he was assigned to the 14th FMS at Nha Trang throughout his 
tour from July 1967 to July 1968.

During his December 2004 hearing the veteran testified that 
one of his most stressful experiences occurred during the 
1968 Tet offensive when he was locked into the trailer in 
which the radio equipment was stored, and ordered to guard 
the equipment during an enemy attack.  He stated that he and 
another airman had to stay in the trailer without any lights 
for at least a day, while they heard mortars landing and 
rifle fire nearby.  His representative submitted the Daily 
Staff Journal or Duty Officer's Log for the Nha Trang 
installation showing that during the months of January and 
February 1968, while the veteran was at Nha Trang, the 
installation came under attack numerous times, with extensive 
casualties.  The Board finds that the veteran's account of 
the enemy attack is credible, and that at least one of his 
reported stressors is supported by corroborating evidence.  
For these reasons the criteria for a grant of service 
connection for PTSD are met.








ORDER

Service connection for PTSD is granted.




____________________________________________
Ronald W. Scholz
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


